Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marin Cionca on 08 April 2021.
The claims have been amended as follows:
            In claim 3, line 2, -- attachment being -- has been inserted after “each”.
            In claim 11, line 2, -- attachment being-- has been inserted after “each”.
            In claim 21, in line 2, “the outside” has been replaced with -- an outside-- and in lines 2-3 “and wherein” has been replaced with -- such that --.
            In claim 22, in line 1, “the corners” has been replaced with -- corners --  and “the inside” has been replaced with -- an inside --.
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 9 and 17 remain distinguished for reasons of record in the Non-Final Rejection mailed on 01/28/2021. The Examiners Amendment corrects residual issues per 35 U.S.C. 112 (b) or 2nd paragraph concerning antecedent basis and indefinite terminology.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
04/09/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778